Exhibit 10.5

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Agreement”), is made and entered into as of the
15th day of May, 2012, by and between CBRE, INC. and CBRE GROUP, INC.
(collectively, the “Company”), and BRETT WHITE (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company currently employs Executive as its Chief Executive Officer,
and Executive currently serves as a member of the Company’s Board of Directors
(the “Board of Directors”);

WHEREAS, Executive wishes to resign from the position of Chief Executive Officer
on December 31, 2012 (the “Effective Date”) and the Board of Directors has
indicated that it will accept such resignation on such date; and

WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into this Agreement upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, it is hereby agreed as follows:

1. Transition Period.

(a) From the date of this Agreement through the Effective Date (the “Transition
Period”), Executive shall continue to serve as Chief Executive Officer. On or
before December 1, 2012, Executive shall submit a letter of resignation to the
Board of Directors effective as of the Effective Date. Executive’s resignation
will be deemed voluntary and in furtherance of an agreed upon plan of transition
and succession that the Board of Directors has approved and the Company has
announced publicly.

(b) During the Transition Period, Executive shall remain subject to the
Company’s policies and standards of conduct, and the Company retains the right
to terminate the Executive’s employment with or without Cause, as defined in the
Special Retention Award Restricted Stock Unit Agreement dated March 4, 2010 (the
“2010 RSU Agreement”).

2. Service on the Board of Directors. Nothing in this Agreement shall affect the
Executive’s current term as a member of the Company’s Board of Directors and,
for avoidance of doubt, Executive’s resignation hereunder shall not be
considered a resignation from his membership on the Board of Directors.
Following the Transition Period, if Executive continues to serve on the Board of
Directors, he shall be considered for purposes of the Board’s director
compensation policy an outside director commencing service on the day following
the Effective Date.

3. Compensation and Benefits.

(a) Base Salary and Benefit Plans. Subject to Section 5, during the Transition
Period, the Company agrees to continue to pay Executive his current base salary
in regular



--------------------------------------------------------------------------------

installments in accordance with the Company’s normal payroll procedures, and to
continue Executive’s participation in current benefit plans, according to the
terms of such plans and programs as they may exist from time to time.

(b) Annual Bonus for 2012. Subject to Section 5 and provided Executive signs a
document on December 31, 2012 extending the release in Section 10 to cover the
period from the date of this Agreement through the Effective Date, Executive
shall be paid his target annual bonus for 2012 in the amount of $1,950,000
(“Annual Bonus”) on the Effective Date.

4. Equity Awards. Provided Executive signs a document on December 31, 2012
extending the release in Section 10 to cover the period from the date of this
Agreement through the Effective Date, equity awards issued by the Company to the
Executive shall vest as follows:

(a) Subject to the forfeiture provisions of Section 6(d) below, grants of
restricted stock shall be treated as follows:

(i) Restricted Stock Grant of July 9, 2009. Vesting of one-fourth of the shares
shall be accelerated on the Effective Date and the award shall, thus, be fully
vested on that date.

(ii) Restricted Stock Grant of September 9, 2009. Vesting of one-fourth of the
shares shall be accelerated on the Effective Date and the award shall, thus, be
fully vested on that date.

(iii) Restricted Stock Grant of September 8, 2011. Vesting of one-fourth of the
shares shall be accelerated on the Effective Date and the award shall, thus, be
fifty percent (50%) vested on that date and all remaining unvested shares shall
be forfeited as of that date.

(iv) Restricted Stock Grant for 2012. During September 2012, Executive shall
receive a restricted stock grant with a grant date value equal to $1,712,500,
which shall be fully vested on the Effective Date.

(b) 2010 RSU Agreement. The grant of restricted stock units under the 2010 RSU
Agreement shall vest in accordance with the terms of the 2010 RSU Agreement for
a Retirement (as defined in the 2010 RSU Agreement). For the avoidance of doubt,
the 2010 RSU Agreement restricted stock units shall be deemed 33/60th vested on
the Effective Date, shall be converted to shares that will be delivered on
March 4, 2015 and shall remain subject to (i) forfeiture for violation of
Section 8 of the 2010 RSU Agreement and (ii) recoupment upon a financial
restatement, all as set forth in Section 9 of the 2010 RSU Agreement.

(c) Executive’s Irrevocable Election to Sell-to-Cover Income Taxes. Executive
hereby irrevocably elects to sell sufficient shares upon the accelerated vesting
set forth in Section 4(a) above to pay the income taxes due and payable on such
date as a result of such vesting, pursuant to the mechanism used in the past by
the Company for handling sell-to-cover transactions by employee holders of its
restricted shares. The Company acknowledges that Executive’s irrevocable
election is being made during an open trading window and agrees to take steps
necessary and appropriate to effectuate such election and to facilitate such
sales and tax payments.

 

- 2 -



--------------------------------------------------------------------------------

5. Separation from Service during the Transition Period.

(a) In the event of a Separation from Service during the Transition Period for
any reason other than (i) by the Company for Cause or (ii) by Executive’s
voluntary resignation without Good Reason (each as defined in the 2010 RSU
Agreement), Executive shall be entitled to continue to receive his Base Salary
through December 31, 2012 and shall remain entitled to his full-year 2012 target
bonus (which shall be paid on the effective date of such Separation from
Service), as well as any benefits which are then due to him under the Company’s
benefit plans. The acceleration of vesting pursuant to Section 4 shall occur on
the effective date of such Separation from Service.

(b) The Company shall have the right to separate Executive from service at any
time for Cause (as defined in the 2010 RSU Agreement) during the Transition
Period by giving Executive written notice of the effective date of termination
(which effective date may, except as otherwise provided below, be the date of
such notice). In the event of a Separation from Service by the Company for
Cause, the Company shall have no further obligations hereunder from and after
the effective date of separation and shall have all other rights and remedies
available under this or any other agreement and at law or in equity, except that
Executive shall remain entitled to any benefits which are then due to him under
the Company’s benefit plans. If Executive does not consent to such a Separation
from Service by the Company with Cause, Executive shall perform no further
duties hereunder, but such Separation from Service shall not be considered
immediately effective and Executive’s rights under this Agreement during the
Transition Period shall continue until the existence of Cause has been
determined by an independent arbitrator appointed by the American Arbitration
Association and either party’s rights to petition a court of law for a decision
in the matter have been exhausted. In connection with the appointment of an
arbitrator, both parties agree to submit the question to final and binding
arbitration in the County of Los Angeles, California by an appointee of the
American Arbitration Association and to cooperate with the arbitrator. If the
arbitrator determines that Executive’s termination was for Cause, then
Executive’s termination shall be considered effective as of the date set forth
in the notice of termination, and Executive shall repay to the Company all
compensation received pursuant to this Agreement (including delivery of
restricted stock) during the period commencing upon Executive’s termination and
ending upon the arbitrator’s final determination. If the arbitrator determines
that Executive’s termination was not for Cause, then such termination shall be
considered without Cause, and shall be effective on the earlier of the date the
arbitrator makes his or her determination or the Effective Date, and
Section 5(a) shall apply.

(c) In the event of a Separation from Service during the Transition Period due
to resignation by Executive during the Transition Period without Good Reason (as
defined in the 2010 RSU Agreement), the Company shall have no further
obligations hereunder from and after the effective date of such Separation from
Service and shall have all other rights and remedies available under this or any
other agreement and at law or in equity. Executive shall remain entitled to any
benefits accrued by him prior to the date of termination under the Company’s
benefit plans but shall receive no annual incentive bonus for 2012.

 

- 3 -



--------------------------------------------------------------------------------

6. Non-Solicitation and Non-Interference. During the period commencing on the
date of this Agreement and ending on March 4, 2015, Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly without the prior express written permission of the Company:

(a) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates; or

(b) solicit or encourage any employee of the Company or its Affiliates (and, for
this purpose “employee” will include any real estate professional who is an
independent contractor or QREA) to leave the employment of the Company or its
Affiliates.

(c) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d) If Executive breaches Section 6(a) or (b), then Executive shall be obligated
to return to the Company all restricted stock shares accelerated pursuant to
Section 4(a) of this Agreement (or, at Executive’s election the cash value of
such shares as of the time of payment or the time of Executive’s breach,
whichever is greater, based on the most recent closing price for the shares as
of such date).

(e) The restricted stock units vested under Section 4(b) of this Agreement shall
be subject to forfeiture and/or recoupment in accordance with the terms and
provisions of the 2010 RSU Agreement and nothing in this Section 6 shall be
deemed to modify the terms of the 2010 RSU Agreement.

7. Confidential Information.

(a) Executive agrees that any and all confidential knowledge or information,
including but not limited to customer lists, books, records, data, formulae,
specifications, inventions, processes and methods, developments, and
improvements, which has or have been or may be obtained or learned by Executive
in the course of his employment with the Company, will be held confidential by
Executive and that Executive will not disclose the same to any person outside of
the Company either during his employment with the Company or after his
employment with the Company has terminated.

 

- 4 -



--------------------------------------------------------------------------------

(b) Executive agrees that upon termination of his employment with the Company,
he will immediately surrender and turn over to the Company all customer lists,
books, records, forms, specifications, formulae, data, and all papers and
writings relating to the business of the Company and other property belonging to
the Company, it being understood and agreed that the same are the sole property
of the Company and the Executive will not make or retain any copies thereof.

(c) Executive agrees that all inventions, developments or improvements which he
makes, conceives, invents, discovers or otherwise acquires during his employment
with the Company in the scope of his responsibilities or otherwise shall become
the sole property of the Company.

8. Injunctive Relief. Because Executive’s services are unique and because
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of Section 6 or 7 of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).

9. Representations.

(a) Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which Executive is a party or any judgment, order or
decree to which Executive is subject, and (ii) Executive is not a party to or
bound by any employment agreement, consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity,
and (iii) Executive has been provided with the opportunity to have this
Agreement reviewed by Executive’s legal counsel prior to its execution.

(b) The Company hereby represents and warrants to Executive that (i) this
Agreement has been duly authorized by all necessary corporate action on the part
of the Company; and (ii) the execution, delivery and performance of this
Agreement by the Company does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which the Company
is a party or any judgment, order or decree to which the Company is subject.

10. Release.

(a) Except for obligations under this Agreement, the 2010 RSU Agreement and the
Indemnification Agreement described in Section 13(a) below, Executive, for
Executive, Executive’s successors, administrators, heirs and assigns, hereby
fully and generally releases, waives and forever discharges the Company and its
stockholders, directors, officers, employees, agents and attorneys, whether
past, present or future (the “Released Parties”), from any and all actions,
suits, debts, demands, damages, claims, judgments, liabilities, benefits or
other remedial

 

- 5 -



--------------------------------------------------------------------------------

relief of any nature, including, costs and attorneys’ fees, based on acts or
occurrences prior to execution of this Agreement, whether known or unknown,
including, without limitation, all claims arising out of Executive’s employment
prior to and on the date of this Agreement with the Company, as the case may be,
their respective subsidiaries and affiliates, their predecessors, successors,
assigns, such as (by way of example only) any claim for compensation or other
benefits apart from the benefits stated herein and which are provided to
Executive under the Company Benefit Plans; material breach of contract;
impairment of economic opportunity; any claim under common-law or equity; any
tort; claims for reimbursements; claims for commissions; implied or express
employment contracts and/or estoppel; or claims for employment discrimination
under the Age Discrimination in Employment Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, as
amended, the Americans with Disabilities Act of 1990, as amended, the Civil
Rights Act of 1866 and 1991, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the California Fair and Employment and Housing Act, the
California Labor Code, or any other state, federal or local law, statute, or
regulation. Executive acknowledges and agrees that this release is an essential
and material term of this Agreement and that, without such release, no agreement
would have been reached by the parties and no benefits under this Agreement
would have been paid. Executive understands and acknowledges the significance
and consequences of this Agreement.

(b) Executive hereby expressly waives any and all rights or benefits conferred
by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly
consents that the release provided in this Agreement shall be given full force
and effect according to each and all of its express terms and conditions,
including those relating to unknown claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of action
hereinabove specified. Section 1542 provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
Agreement. Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Executive acknowledges that he understands the significance and
consequence of such release and such specific waiver of SECTION 1542.

 

- 6 -



--------------------------------------------------------------------------------

(c) ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Agreement.
Executive also expressly acknowledges and agrees that:

(i) In return for this Agreement, Executive will receive consideration, i.e.,
something of value, beyond that to which he was already entitled before entering
into this Agreement;

(ii) Executive is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(iii) Executive acknowledges that he was given 21 days within which to consider
this Agreement before signing it, although Executive may sign it sooner if he so
desires; and

(iv) Executive acknowledges and understands that he has 7 days following his
execution of this Agreement in which to revoke it in writing by delivering
written revocation to the Company’s General Counsel.

 

- 7 -



--------------------------------------------------------------------------------

11. Cooperation. Executive agrees not to encourage or assist in any litigation
against the Company or any Released Parties or provide testimony in any matter
in which the Company or any Released Party has an interest unless he is required
by law. Executive agrees to cooperate fully with any Released Party in
connection with any pending or future litigation or investigatory matter
(including but not limited to any Company investigation into Compliance or other
policy violations) in which and to the extent the Company reasonably deems his
cooperation to be necessary. Executive acknowledges and agrees that such
cooperation may include, but shall in no way be limited to, Executive being
available for an interview with any of the Released Parties, or any attorney or
agent retained by any of the Released Parties, providing to any of the Released
Parties any documents in his possession or under his control relating to the
litigation or investigatory matter, and providing truthful sworn statements in
connection with the litigation or investigatory matter. Executive also agrees,
upon request by the Company, to provide information to the Company that he
learned during the course of his employment relationship with the Company. If
Executive is served with process concerning any matter in which the Company or
any Released Party has an interest, he agrees to immediately notify the Company.
The Company will reimburse Executive for reasonable travel expenses in
accordance with the travel policies then in effect. This reimbursement is for
Executive’s convenience. The Company confirms its expectation that Executive
will provide truthful information in accordance with this paragraph.

12. Non-disparagement. Executive will not make any statement that is disparaging
to the Company, or to any Released Party, and will not make any statement that
is calculated to, or which foreseeably will, disrupt, disparage, damage, impair
or otherwise interfere with the business or reputation of the Company or any
Released Party. Notwithstanding the foregoing, it shall not be a breach of this
provision for Executive to make truthful statements in any court, administrative
or other governmental proceeding, pursuant to a validly issued subpoena or as
required by law. No member of the Company’s Board or any executive officer of
the Company will make any statement that is disparaging to Executive, nor make
any statement that is calculated to, or which foreseeably will, disrupt,
disparage, damage, impair or otherwise interfere with the reputation of
Executive. Notwithstanding the foregoing, it shall not be a breach of this
provision for such persons to make truthful statements in any court,
administrative or other governmental proceeding, pursuant to a validly issued
subpoena or as required by law.

13. Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:

(a) The Company’s obligations under the Indemnification Agreement between it and
the Executive, dated June 2, 2010 shall survive this Agreement and its
termination.

(b) In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the unsuccessful party in such action, as determined by
the Court in a final judgment or decree, shall pay the successful party or
parties all costs, expenses and reasonable attorneys’ fees incurred therein by
such party or parties (including without limitation such costs, expenses and
fees on any appeals), and if such successful party or parties shall recover
judgment in any such action or proceeding, such costs, expenses, and attorneys’
fees shall be included as part of such judgment. Notwithstanding the foregoing
provision, in no event shall the successful

 

- 8 -



--------------------------------------------------------------------------------

party or parties be entitled to recover an amount from the unsuccessful party or
parties for costs, expenses and attorneys’ fees that exceeds the costs, expenses
and attorneys’ fees of the unsuccessful party or parties in connection with the
action or proceeding.

(c) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

(d) It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

(e) This Agreement contains a complete statement of all the arrangements between
the parties with respect to Executives employment by the Company, this Agreement
supersedes all prior and existing negotiations and agreements between them
concerning Executive’s employment, except as expressly addressed herein, and
this Agreement can only be changed or modified pursuant to a written instrument
executed by each of the parties hereto.

(f) The parties intend this Agreement to meet the requirements of Section 409A
of the Internal Revenue Code and the regulations and other guidance
thereunder. This Agreement shall be construed in accordance therewith.

(g) All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law. Executive understands and agrees that the
Company is providing no tax or legal advice, and makes no representations
regarding tax obligations or consequences, if any, related to any part of this
Agreement. Executive further agrees that he will assume any such tax obligations
or consequences that may arise from this Agreement, and he shall not seek any
indemnification from the Company in this regard. Executive further agrees to
indemnify and hold the Company harmless from any claims, demands, deficiencies,
levies, assessments, executions, judgments, penalties, taxes, attorneys’ fees or
recoveries by any governmental entity against the Company for any failure by
Executive to pay taxes due and owing, if any, as a result of any consideration
received under this Agreement.

(h) This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. The Company will require any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Except as expressly provided herein, Executive may
not sell, transfer, assign, or pledge any of his rights or interests pursuant to
this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, except to the extent governed by federal law.

(j) Any notice or other communication required or permitted to be given
hereunder shall be deemed properly given if personally delivered or deposited in
the United States mail, registered or certified and postage prepaid, addressed
to the Company at 11150 Santa Monica Boulevard, Los Angeles, California 90025,
Attention: General Counsel, or to Executive at
                                     or at such other addresses as may from time
to time be designated in writing by the respective parties.

(k) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
agreement, binding on all of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have read, understood, and voluntarily
executed this Agreement as of the day and year first above written.

 

CBRE GROUP, INC.

CBRE, INC.

By:

 

/s/ LAURENCE H. MIDLER

  Laurence H. Midler

Its:

  Executive Vice President & General Counsel

By:

 

/s/ BRETT WHITE

  BRETT WHITE  

 

- 10 -